DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
In an amendment filed 8/2/2021, Applicant amended claims 1-2, 4, 10, 15-16.  This amendment is acknowledged.  Claims 1-27 are pending and are currently being examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 8-9, 15, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunham et al. US Pub. No. 2018/0058961.
Dunham teaches:
In Reference to Claim 1
A compound bow (compound crossbow draw measuring system 12/12a, Fig. 1-2, 16-18) comprising: 
a riser (riser 20, Fig. 1-2, 16-17); 
an upper limb, the upper limb coupled to the riser (upper limb 16); 
a lower limb, the lower limb coupled to the riser (lower limb 18); 
a draw sensor, the draw sensor including a grip strain gauge positioned between a grip and the riser (motion sensors 170 and load sensors 212 are included between the grip 22 outer surface and the riser 20, Fig. 16-17, [0204]-[0209], wherein the load sensors may be formed as strain gauges, [0149]); and 
a performance module coupled to the riser, the performance module operatively coupled to the draw sensor (mobile computer 56 displays information on an interface from the sensors, [0158], [0208]-[0209], Fig. 8, 16-18, and is operatively coupled by wireless or wired connections, [0208]). 
In Reference to Claim 3
The compound bow of claim 1, further comprising a sensor package, the sensor package including one or more of an accelerometer and gyroscope (movement sensors may include accelerometers and gyroscopes to monitor the bow movement during use of the bow, [0081]-[0087], [0163]-[0164]).  
In Reference to Claim 8
The compound bow of claim 1, further comprising a real-time clock (mobile computers 56, such as smartphones and tablets all include real-time clocks).  
In Reference to Claim 9
The compound bow of claim 1, wherein the performance module comprises a display ([0026], [0087], [0158]).  
In Reference to Claim 15
A method comprising: providing a compound bow (compound crossbow draw measuring system 12/12a, Fig. 1-2, 16-18), the compound bow including: 
a riser (riser 20, Fig. 1-2, 16-17); 
an upper limb, the upper limb coupled to the riser (upper limb 16); 
a lower limb, the lower limb coupled to the riser (lower limb 18); 
a bowstring coupled between the upper limb and the lower limb (24); 
a draw sensor, the draw sensor including a grip strain gauge positioned between a grip and the riser (motion sensors 170 and load sensors 212 are included between the grip 22 outer surface and the riser 20, Fig. 16-17, [0204]-[0209], wherein the load sensors may be formed as strain gauges, [0149]); and 
a performance module coupled to the riser, the performance module operatively coupled to the draw sensor (mobile computer 56 displays information on an interface from the sensors, [0158], [0208]-[0209], Fig. 8, 16-18, and is operatively coupled by wireless or wired connections, [0208]); 
placing an arrow onto the compound bow (arrow 14 placed on bow as in Fig. 1-2); 
drawing back the bowstring (bow drawn for firing, Fig. 1); 
measuring, with the draw sensor, at least one parameter indicative of a draw weight or draw length (motion sensors 170 detect draw length/movement of the user’s hand/bowstring while load sensors 212 detect the draw force/weight during draw, [0209]); and 
determining the draw weight or draw length with the performance module (computer 56 determines the draw length and weight based on the measured loads from the sensors, [0209]).  
In Reference to Claim 27
Dunham as modified by Haynes teaches:
The method of claim 15, wherein the compound bow further comprises one or more of a flashlight, sight light, camera, or rangefinder, and wherein the method further comprises controlling the operation of the one or more of a flashlight, sight light, camera, or rangefinder using the performance module (the output device may include a light source, [0158], high speed cameras may be used, [0163]).
Claims 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dilger US Pat. No. 6,191,574.
Dilger teaches:
In Reference to Claim 10
A compound bow (bow 10A/B-11A/B, Fig. 1A-E) comprising: 
a riser (10A/B), the riser including an arrow rest (25); and 
an arrow chronometer assembly (12A), the arrow chronometer assembly integrally housed in the riser at or near the arrow rest (assembly 12A is integrally secured in a cast or machined cavity 45 to riser 10b (Fig. 1E) adjacent arrow rest assembly 25, Fig. 1-3, Col. 4 lines 44-51, Col. 1 lines 59-65, Col. 7 lines 23-34), the arrow chronometer assembly including one or more sensors positioned to detect movement of an arrow through arrow chronometer assembly (sensor 15C positioned on the arrow rest to detect movement of an arrow 24 on the rest, Fig. 1-3, Col. 4 lines 18-35).  
Further, it is noted that has been held that “integral” is sufficient broad to embrace constructions united by such means as fastening and welding (In re Hotte, (CCPA) 177 USPQ 326) and may be construed as relatively broad (In re Dike, (CCPA) 157 USPQ 581).
In Reference to Claim 14
The compound bow of claim 10, further comprising a performance module coupled to the riser (electronics assembly 35), the performance module operatively coupled to the arrow chronometer assembly (the module 35 is operatively coupled to the chronometer assembly 12a), the performance module including a processor (84) and a computer readable non-transitory memory storage medium having computer readable program code stored thereon adapted for calculating a speed of an arrow using the arrow chronometer assembly (electronics assembly 35 connects to the chronometer and includes a processor 84 and memory to execute code to display the arrow data (velocity)(step S119, Fig. 4D) to the display module 40).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 16-18, and 23-26 are rejected under 35 U.S.C. 103a as being unpatentable over Dunham as applied to claim 1/15 above and further in view of Haynes et al. US Pat. No. 10,281,229.
In Reference to Claims 2 and 16-18
Dunham teaches:
The compound bow of claim 1 and the method of claim 15 as rejected above, further comprising. releasing the bowstring to shoot the arrow; and determining the arrow speed with the performance module (shot metrics are stored and measured for each show of the arrow, Fig. 1-2, 9), measuring, with the draw sensor, at least one parameter indicative of arrow speed (force sensed by load sensor 212); and wherein determining the arrow speed with the performance module comprises using the at least one parameter indicative of arrow speed (the draw force/weight is indicative of an arrow velocity).
Dunham fails to teach:
A limb strain gauge coupled to the upper or lower limb, a limb-riser gap distance sensor positioned between the upper limb or lower limb and the riser, a riser strain gauge coupled to the riser, a pressure or force sensor positioned between a limb adjustment bolt and the riser, or a rotary sensor coupled to an upper wheel coupled to the upper limb or to a lower wheel coupled to the lower limb, the performance module specifically displaying the arrow speed.  
Further, Haynes teaches:
A compound bow (compound crossbow 10/110 and compound bow 310, Fig. 1-11) comprising: 
a riser (each embodiment has a riser 13, Fig. 1, 3, 10); 
an upper limb, the upper limb coupled to the riser (upper limbs 14/114); 
a lower limb, the lower limb coupled to the riser (lower limbs 14/114); 
a draw sensor (multiple sensors, including a strain gage 32/332, inertial motion units 184, and cam rotation sensors 182 may be used to sense and transmit strain and other usage data during use (such as drawing), accelerometer 38 can provide draw and acceleration data during firing and measure undesired motion, camera 40 may be powered during draw and firing, and other draw monitoring devices may further be included, Fig. 9); and 
a performance module coupled to the riser, the performance module operatively coupled to the draw sensor (smartphone 36/336 displays information on interface 42 from the sensors, Col. 5 lines 29-62, Fig. 1-3, 9);
wherein the draw sensor comprises a limb strain gauge coupled to the upper or lower limb (limb strain gage 32 is coupled to at least one limb 14, Fig. 1), a limb-riser gap distance sensor positioned between the upper limb or lower limb and the riser, a grip strain gauge positioned between a grip and the riser, a riser strain gauge coupled to the riser, a pressure or force sensor positioned between a limb adjustment bolt and the riser, or a rotary sensor coupled to an upper wheel coupled to the upper limb or to a lower wheel coupled to the lower limb (rotary sensor 182 in cam assembly 124 may measure rotational or linear position of the cam assembly coupled to the limb, Fig. 5/7, Col. 10 lines 37-52), the performance module specifically displaying a fired arrow velocity (Fig. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Dunham to have further included an additional sensor, such as a rotary or linear sensor coupled to the cam assembly of the limb in order to more specifically monitor the movement of the bow during firing and identify potential abnormal or failing portions as taught by Haynes (Col. 3 lines 41-61) and have displayed the arrow velocity on the performance module to allow the user to easily see and track each arrow shot metrics as taught by Haynes (Col. 6 lines 29-49) as desired by Dunham.
In Reference to Claim 23
Dunham as modified by Haynes teaches:
The method of claim 17, wherein the compound bow further comprises a sensor package, the sensor package including one or more of an accelerometer and gyroscope, and wherein the method further comprises measuring one or more of vibration, balance, or movement of the compound bow during at least one of the drawing or releasing operations or during a time period after the releasing operation (Dunham: movement sensors may include accelerometers and gyroscopes to monitor the bow movement during use of the bow, [0081]-[0087], [0163]-[0164], Haynes: accelerometer 38 and IMU 184 may detect movement of the crossbow during firing, Col. 7 lines 12-22, Col. 10 lines 37-47).  
In Reference to Claim 24
Dunham as modified by Haynes teaches:
The method of claim 17, further comprising: repeating the placing, drawing, and releasing operations to shoot subsequent arrows; and counting, with the performance module, the number of shots taken by the compound bow (Dunham: Fig. 9 shows the placing, drawing, releasing of each iteration of use sent to and saved with the performance module 56, Haynes: the module display includes information about the number of shots taken as counted by the module components, (42a-b show data from shot #86 as an example, 42c includes shot #40 information and information from the last 10 shots, Fig. 2, Col. 6 lines 61-67).  
In Reference to Claim 25
Dunham as modified by Haynes teaches:
The method of claim 24, further comprising determining whether the number of shots taken by the compound bow exceeds one or more user-defined shot thresholds; and, if the number of shots taken exceeds one or more of the one or more user-defined shot thresholds, indicating to a user that preventative maintenance is recommended (the measured loads and motions are captured and stored and compared to a calibrated shot or threshold with the results displayed to the user on each shot which may allow a user to determine if maintenance could be needed, Fig. 9, [0169]-[0190], Haynes: the sensors and module counts the number of shots and compares metrics for each shot and may indicate to a user (via the displays 42 on the module) both an amount of shots taken (where suggested maintenance may occur at a certain number) and indicate abnormal bow conditions that suggest to the user that maintenance should be performed, Col. 12 lines 57-67.  Bow string and limb health may also be constantly monitored and indicated to the user, Col. 13 lines 15-57).
In Reference to Claim 26
Dunham as modified by Haynes teaches:
The method of claim 17, further comprising: repeating the placing, drawing, and releasing operations to shoot subsequent arrows; storing the measured draw weight on each shot; comparing the measured draw weight on each shot with an average draw weight determined from the measured draw weights on previous shots; comparing the measured draw weight with the average draw weight; and determining that the bowstring is approaching failure based on the measured draw weight on each shot (the measured loads are captured and stored and compared to a calibrated shot with the results displayed to the user on each shot which may allow a user to determine a potentially worn bowstring, Fig. 9, [0169]-[0190], Haynes: the modules record, store, and display information from each shot and compare to previous shots (Fig. 2) and suggest abnormal conditions indicating potential failure to the user based on comparing each shots data to a standard threshold, Col. 12 lines 6-44, 57-67.  Bow string and limb health may also be constantly monitored and indicated to the user, Col. 13 lines 15-57). 
Claims 4 and 19 are rejected under 35 U.S.C. 103a as being unpatentable over Dunham or Dunham and Haynes as applied to claim 1/17 above and further in view of Dilger US Pat. No. 6,191,574.
In Reference to Claims 4 and 19
Dunham teaches:
The compound bow of claim 1 and the method of claim 17 as rejected above.
Dunham fails to teach:
An arrow chronometer assembly, the arrow chronometer assembly mechanically coupled to the riser at or near an arrow rest on the riser, the arrow chronometer assembly including one or more sensors positioned to detect movement of an arrow through the arrow chronometer assembly to measure arrow speed by sensing movement of the arrow.  
Further, Dilger teaches:
A compound bow (bow 10A/B-11A/B, Fig. 1A-C) comprising: 
a riser (10A/B), the riser including an arrow rest (25); and 
an arrow chronometer assembly (12A), the arrow chronometer assembly mechanically coupled to the riser at or near the arrow rest (12A secured to riser 10a via fasteners 108a/b (Fig. 3) adjacent arrow rest assembly 25, Fig. 1-3, Col. 4 lines 44-51), the arrow chronometer assembly including one or more sensors positioned to detect movement and measure the speed of an arrow through arrow chronometer assembly (sensor 15C positioned on the arrow rest to detect movement of an arrow 24 on the rest, Fig. 1-3, Col. 4 lines 18-35).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Dunham to have further included an arrow chronometer in order to more specifically monitor the movement of the arrow on the bow during firing as chronometers are well-known and commonly used motion sensing means in the art to monitor arrow positioning during firing as taught by Dilger (abstract, Col. 2 lines 43-48, Col. 3 lines 19-25, Col. 4 lines 18-35) and to allow the user to improve shooting performance (Col. 5 lines 37-42).
Claims 5-6 and 20-21 are rejected under 35 U.S.C. 103a as being unpatentable over Dunham (and Haynes for claim 19) and Dilger as applied to claim 4 or 19 above and further in view of Dilz, Jr. US Pat. No. 6,898,971.
In Reference to Claims 5-6 and 20-21
Dunham as modified by Dilger teaches:
The compound bow of claim 4 and the method of claim 19 as rejected above. 
Dunham and Dilger fail to teach:
Wherein the sensors of the arrow chronometer assembly comprise one or more electromagnetic and wherein the arrow includes one or more magnetic markers or one or more ultrasonic sensors to detect movement of the arrow.  
Further, Dilz teaches:
A compound bow comprising: ultrasonic or electromagnetic sensors to measure the velocity of a fired projectile (Fig. 5/5A: speed measuring device (chronometer) 510 uses sensors (in the same way as 33 of Fig. 3 for each embodiment) to determine the arrow 501 velocity, Col. 10 line 43 – Col. 11 line 15, and may include electromagnetic Col. 3 line 50 – Col. 4 line 33 or ultrasonic Col. 12 line 59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Dunham or Dilger to have further included an arrow chronometer with electromagnetic or ultrasonic sensors as both types of sensors are well-known and commonly used in the art to detect projectile speeds (arrows) on a low budget as taught by Dilz (Col. 5 lines 20-38]).  Further, it would have been obvious to one having ordinary skill in the art to have formed the chronometer with two pairs of sensors as this arrangement is well-known and commonly used in the art and would be considered an equivalent to one having ordinary skill in the art as it would perform in the same manner as the prior art and further it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Claims 7 and 22 are rejected under 35 U.S.C. 103a as being unpatentable over Dunham (and Haynes for claim 19) and Dilger as applied to claim 4 or 19 above and further in view of Donahoe US Pub. No. 2008/0287229.
In Reference to Claims 7 and 22
Dunham as modified by Dilger teaches:
The compound bow of claim 4 and the method of claim 19 as rejected above. 
Dunham and Dilger fail to teach:
A trailing optical emitter, the trailing optical emitter emitting a first optical signal; a trailing optical receiver, the trailing optical receiver positioned to receive the first optical signal when the arrow is not aligned with a first line of sight between the trailing optical emitter and trailing optical receiver; a leading optical emitter, the leading optical emitter emitting a second optical signal; and a leading optical receiver, the leading optical receiver positioned to receive the second optical signal when the arrow is not aligned with a second line of sight between the leading optical emitter and leading optical receiver; and wherein measuring the arrow speed comprises: detecting that the arrow is not aligned with the first line of sight at a first time; detecting that the arrow is not aligned with the second line of sight at a second time; and determining the speed of the arrow based on the difference between the first time and the second time and a known distance between the trailing optical receiver and the leading optical receive.  
Further, Donahoe teaches:
A compound bow comprising: a chronograph assembly attached by an arrow rest (sensor 107, Fig. 9, [0006]-[0009, [0209]-[0211]), including a trailing optical emitter, the trailing optical emitter emitting a first optical signal; a trailing optical receiver, the trailing optical receiver positioned to receive the first optical signal when the arrow is not aligned with a first line of sight between the trailing optical emitter and trailing optical receiver; a leading optical emitter, the leading optical emitter emitting a second optical signal; and a leading optical receiver, the leading optical receiver positioned to receive the second optical signal when the arrow is not aligned with a second line of sight between the leading optical emitter and leading optical receiver; and wherein measuring the arrow speed comprises: detecting that the arrow is not aligned with the first line of sight at a first time; detecting that the arrow is not aligned with the second line of sight at a second time; and determining the speed of the arrow based on the difference between the first time and the second time and a known distance between the trailing optical receiver and the leading optical receive (chronometers having two pairs of optical detectors (leading emitters and receivers and trailing emitters and receivers) is well-known and commonly used in the art to detect arrow velocity, [0006]-[0009], where sensor 107 is mounted on the bow and communicates arrow position information, Fig. 9, [0209]-[0211]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Dunham or Dilger to have further included an arrow chronometer with two pairs of sensors in order to more specifically monitor the movement of the arrow on the bow during firing as this type of chronometers are well-known and are commonly used motion sensing means in the art to monitor arrow positioning during firing as taught by Donahoe ([0006]-[0009]).
Further, it would have been obvious to one having ordinary skill in the art to have formed the chronometer with two pairs of sensors as this arrangement is well-known and commonly used in the art and would be considered an equivalent to one having ordinary skill in the art as it would perform in the same manner as the prior art and further it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Claims 11-12 are rejected under 35 U.S.C. 103a as being unpatentable over Dilger as applied to claim 10 above and further in view of Dilz, Jr. US Pat. No. 6,898,971.
In Reference to Claims 11-12
Dilger teaches:
The compound bow of claim 10 as rejected above. 
Dilger fails to teach:
Wherein the sensors of the arrow chronometer assembly comprise one or more electromagnetic and wherein the arrow includes one or more magnetic markers or one or more ultrasonic sensors to detect movement of the arrow.  
Further, Dilz teaches:
A compound bow comprising: ultrasonic or electromagnetic sensors to measure the velocity of a fired projectile (Fig. 5/5A: speed measuring device (chronometer) 510 uses sensors (in the same way as 33 of Fig. 3 for each embodiment) to determine the arrow 501 velocity, Col. 10 line 43 – Col. 11 line 15, and may include electromagnetic Col. 3 line 50 – Col. 4 line 33 or ultrasonic Col. 12 line 59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Dilger to have further included an arrow chronometer with electromagnetic or ultrasonic sensors as both types of sensors are well-known and commonly used in the art to detect projectile speeds (arrows) on a low budget as taught by Dilz (Col. 5 lines 20-38]).  Further, it would have been obvious to one having ordinary skill in the art to have formed the chronometer with two pairs of sensors as this arrangement is well-known and commonly used in the art and would be considered an equivalent to one having ordinary skill in the art as it would perform in the same manner as the prior art and further it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Claim 13 is rejected under 35 U.S.C. 103a as being unpatentable over Dilger as applied to claim 10 above and further in view of Donahoe US Pub. No. 2008/0287229.
In Reference to Claim 13
Dilger teaches:
The compound bow of claim 10 as rejected above. 
Dilger fails to teach:
A trailing optical emitter, the trailing optical emitter emitting a first optical signal; a trailing optical receiver, the trailing optical receiver positioned to receive the first optical signal when the arrow is not aligned with a first line of sight between the trailing optical emitter and trailing optical receiver; a leading optical emitter, the leading optical emitter emitting a second optical signal; and a leading optical receiver, the leading optical receiver positioned to receive the second optical signal when the arrow is not aligned with a second line of sight between the leading optical emitter and leading optical receiver; and wherein measuring the arrow speed comprises: detecting that the arrow is not aligned with the first line of sight at a first time; detecting that the arrow is not aligned with the second line of sight at a second time; and determining the speed of the arrow based on the difference between the first time and the second time and a known distance between the trailing optical receiver and the leading optical receive.  
Further, Donahoe teaches:
A compound bow comprising: a chronograph assembly attached by an arrow rest (sensor 107, Fig. 9, [0006]-[0009, [0209]-[0211]), including a trailing optical emitter, the trailing optical emitter emitting a first optical signal; a trailing optical receiver, the trailing optical receiver positioned to receive the first optical signal when the arrow is not aligned with a first line of sight between the trailing optical emitter and trailing optical receiver; a leading optical emitter, the leading optical emitter emitting a second optical signal; and a leading optical receiver, the leading optical receiver positioned to receive the second optical signal when the arrow is not aligned with a second line of sight between the leading optical emitter and leading optical receiver; and wherein measuring the arrow speed comprises: detecting that the arrow is not aligned with the first line of sight at a first time; detecting that the arrow is not aligned with the second line of sight at a second time; and determining the speed of the arrow based on the difference between the first time and the second time and a known distance between the trailing optical receiver and the leading optical receive (chronometers having two pairs of optical detectors (leading emitters and receivers and trailing emitters and receivers) is well-known and commonly used in the art to detect arrow velocity, [0006]-[0009], where sensor 107 is mounted on the bow and communicates arrow position information, Fig. 9, [0209]-[0211]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Dilger to have further included an arrow chronometer with two pairs of sensors in order to more specifically monitor the movement of the arrow on the bow during firing as this type of chronometers are well-known and are commonly used motion sensing means in the art to monitor arrow positioning during firing as taught by Donahoe ([0006]-[0009]).  Further, it would have been obvious to one having ordinary skill in the art to have formed the chronometer with two pairs of sensors as this arrangement is well-known and commonly used in the art and would be considered an equivalent to one having ordinary skill in the art as it would perform in the same manner as the prior art and further it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Response to Arguments
Applicant’s arguments, see pages 11-15, filed 8/2/2021, with respect to claims 1-9 and 15-27 have been fully considered and are persuasive.  The 102/103 rejections of claims 1-9 and 15-27 have been withdrawn in light of the amendments. However, upon further consideration, a new ground(s) of rejection is made in view of Dunham.
Applicant's arguments filed 8/2/2021 have been fully considered but they are not persuasive. In regards to claims 10-14, the amendment to require that the chronometer assembly is integrally housed in the riser at or near the arrow rest does not define over the cited prior art as argued.
Dilger does in fact teach that the chronometer assembly may be integrally formed in the riser at or near the arrow rest.  The chronometer is integrally secured in a cavity in the riser during manufacturing (Col. 1 lines 59-65, Col. Col. 7 lines 23-34).  Further, even if Dilger did not specifically recite that the chronometer may be integrally formed in a cavity in the riser, this is an obvious modification to one having ordinary skill in the art.  It has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art (Howard v. Detroit Stove Works, 150 U.S. 164 (1893)).  Further, the chronometer and riser of Dilger are functionally integral when secured to one another and it has been held that even if two pieces are not structurally integral, if rigidly secured they are integral in functional sense (In re Clark (CCPA) 102 USPQ 241).  Further, it has been held that “integral” is sufficient broad to embrace constructions united by such means as fastening and welding (In re Hotte, (CCPA) 177 USPQ 326) and may be construed as relatively broad (In re Dike, (CCPA) 157 USPQ 581).
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Simo et al. (7,337,773) and Morris (2013/0098344) teach similar electrically activated archery components, Kennen et al. (2005/0123883) teaches a similar simulated hunting apparatus, and Colman (7,086,298) teach a similar archery sensory feedback system and method, Thacker, Jr. (2017/0284762) teaches an archery sensing and lighting system.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419.  The examiner can normally be reached on Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711